DETAILED CORRESPONDENCE
Claims 23-45 are pending, Claims 1-22 previously canceled. 

Response to Arguments
Applicant argues the 103 rejection, on page 9, in view of Cojocariu et al., (US 2018/0043102), stating that the prior art allegedly doesn’t teach “the cavity at the interface between plunger body and plunger rod” and further argues that the prior art allegedly doesn’t teach “a cavity having lateral extension in the range of 50-65%; sealing element outer diameter or axial extension in the range of 5-95%”. The examiner has fully considered applicant’s argument, and respectfully disagrees; Cojocariu’s cavity (seen in Fig. 5A-5B) would still exist at the interface between and plunger rod while the plunger rod is inserted into the cavity, in particular if the embodiments of Fig. 7 or Fig. 8 are employed. See annotated figures below, where existing cavities would remain established at the interface between the plunger rod (when inserted) and the stopper body, at Fig. 7, annotated, (16*); as well as at Fig. 8, annotated, (40c).

    PNG
    media_image1.png
    383
    302
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    359
    319
    media_image2.png
    Greyscale

Further, applicant has not provided sufficient evidence that the “cavity lateral extension in a range of 50-65% of the sealing element outer diameter”, and the “axial extension range of 5-95% of the stopper body” provide an unexpected result or benefit for the system, therefore remain result-effective variables. 
However, to further underscore Cojocariu’s applicability, and as applicant has not provided evidence to support how the limitations are not result-effective variables, the examiner has provided further evidence that the features are obvious to one of ordinary skill in the art, and that said ranges are discoverable as optimum or workable ranges via routine skill in the art. See rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25, 30, 34-35 and 37-45 are rejected under 35 U.S.C. 103 as being unpatentable over Cojocariu et al., (US 2018/0043102) in view of Chiba et al., (EP 1849490).
Regarding Claim 23, Cojocariu teaches an injector for delivery of a pharmaceutical composition (Fig. 6, (100)), the injector (100) comprising 
a cylinder having an inner wall (Fig. 6, (112)), 
a piston rod (Fig. 6, (114)), and 
a stopper (Fig. 6, (10)) having a stopper body (Fig. 6, (12)) with an actuating surface (Fig. 6, (16)) opposite an outlet surface (Fig. 6, (14)), an axial length between the actuating surface and the outlet surface (seen in Fig. 6 and Fig. 2), and a transverse diameter (Fig. 4A, indicated as outer diameter (OD)), the stopper body (12) having a tubular section having an access diameter (Fig. 4A, indicated as (ID)),
the stopper (10) at an axial location from the actuating surface (16) comprising a deformable sealing element (Fig. 2, (30)) made from a thermoplastic elastomer (TPE) ([0040] wherein the (deformable sealing elements) annular seals (30, 32) are made from TPE), which deformable sealing element (30) surrounds the stopper body (12), has an outer diameter (seen in Fig. 2); 

the stopper (10) comprising a cavity (Fig. 2, annotated below, wherein a cavity exists at (36*)) at the axial location of the deformable sealing element (30); 
and having a lateral extension larger than the access diameter (seen in Fig. 2);
and which cavity (Fig. 2, annotated, (36*)) is formed at an interface between the stopper body and the piston rod and/or at an interface between the deformable sealing element and the piston rod (wherein the cavity (36*) is formed at an interface between the stopper body and piston rod). Further, in the embodiments of Fig. 7 and Fig. 8 of Cojocariu, additional cavity space is formed which would remain at the interface of the stopper body and piston rod. See arguments above.

    PNG
    media_image3.png
    401
    287
    media_image3.png
    Greyscale


In related prior art, Chiba teaches an injector (Chiba Fig. 1, (1)) comprised of a cylinder (Chiba Fig. 1, (2)), piston rod (Chiba Fig. 4, (4)) and stopper (Chiba Fig. 1, (3)), wherein the deformable sealing element outer diameter, seen at Chiba Fig. 2, (12) and (3a), is evidently larger than the transverse diameter.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the deformable sealing element outer diameter of Cojocariu, to be larger than the transverse diameter of the deformable sealing element, as taught by Chiba, for the motivation of preventing deformation of the gasket so that liquid leakage is prevented (Chiba [0039]).
Cojocariu also doesn’t explicitly state that the cavity compris[es] a compressible fluid. However, it would be obvious that air, a known compressible fluid, understandably exists within the cavity of the stopper when it is assembled. This is particularly true because Cojocariu doesn’t teach that the stopper is assembled in a hermetically sealed manner.
Additionally, Cojocariu teaches a deformable sealing element axial extension of the axial length of the stopper body, but does not explicitly teach an axial extension in the range of 5% and 95% of the axial length of the stopper body. Further, Cojocariu teaches a cavity with a lateral extension, but doesn’t explicitly teach the cavity lateral extension in the range of 50% to 65% of the outer diameter of the deformable sealing element.


Regarding Claim 24, Cojocariu in view of Chiba teaches the modified injector according to claim 23. Cojocariu teaches a cavity (Cojocariu Fig. 2, annotated, (36*)), but doesn’t explicitly teach the cavity axial extension is in the range of 10% to 50% of the axial length of the stopper body.
The provided disclosure sets forth that “an axial extension in the range of 10% to 50% of the axial length of the stopper body” is a result effective variable. It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the axial extension length to be within the range of 10% to 50%, for the purpose of establishing an ideal sized stopper and ideal cavity size therein to facilitate syringe aspiration of the prefilled therapeutic (Cojocariu [0057]), since it has been held that where the general conditions of a 

Regarding Claim 25, Cojocariu in view of Chiba teaches the modified injector according to claim 23, wherein the cavity (Cojocariu Fig. 2, annotated, (36*)) has a cylindrical (seen in Cojocariu annotated Fig. 2, wherein (36*) has a cylindrical shape), an ellipsoidal or a toroidal shape (seen in Cojocariu Fig. 8, wherein another embodiment of the cavity seen at (36c) is toroidal in shape around (40c)).

Regarding Claim 30, Cojocariu in view of Chiba teaches the modified injector according to claim 23, wherein the stopper body (Cojocariu Fig. 2, (12)) has a cylindrical shape (seen in Cojocariu Fig. 2) and the deformable sealing element (Cojocariu Fig. 2, (30)).
Cojocariu also teaches another embodiment (seen in Cojocariu Fig. 11) wherein the deformable sealing element (Cojocariu Fig. 11, (230)) is comprised on a cylindrical structure (Cojocariu Fig. 11, (218)) for mounting on the stopper body or the piston rod (Cojocariu [0065] wherein (230) is mounted on cylindrical structure (212), which is mounted on the piston rod at (214)), so that upon mounting of the cylindrical structure (Cojocariu Fig. 11, (212)) on the stopper body or the piston rod (Cojocariu Fig. 6, (114)), the cavity (Cojocariu Fig. 11, annotated below, (216*)) is formed between the stopper body or the piston rod and the cylindrical structure (where Cojocariu (216*) is formed between the cylindrical structure (212) and the piston rod (114) it mounts on at (214)).

    PNG
    media_image4.png
    311
    259
    media_image4.png
    Greyscale


Regarding Claim 34, Cojocariu in view of Chiba teaches the modified injector according to claim 23, wherein the stopper (Cojocariu Fig. 2, (10)) comprises a first deformable sealing element (Cojocariu Fig. 2, (30)) at a first axial location from the actuating surface (seen in Cojocariu Fig. 2) and a second deformable sealing element (Cojocariu Fig. 2, (32)) at a second axial location from the actuating surface (seen in Cojocariu Fig. 2) and the cavity (Cojocariu Fig. 2, annotated, (36*) and (34)) extends between the first axial location and the second axial location (seen in Cojocariu Fig. 2).

Regarding Claim 35, Cojocariu in view of Chiba teaches the modified injector according to claim 23, wherein the outer diameter of the deformable sealing element (Cojocariu Fig. 2, (30)) is in the range of 1.5% to 10% larger than the inner diameter of the cylinder before inserting the stopper into the cylinder.

The provided disclosure sets forth that “the outer diameter of the deformable sealing element in the range of 1.5% to 10% larger than the inner diameter of the cylinder before inserting the stopper’ is a result effective variable. It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the outer diameter of the deformable sealing element to be within the range of 1.5-10%, for the purpose of establishing an ideal sized stopper and ideal cavity size therein to facilitate syringe aspiration of the prefilled therapeutic (Cojocariu [0051] wherein the height/diameter ratio of the stopper seal is determined to prevent the stopper from warping beyond usefulness (flipping) while within the syringe (cylinder)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 37, Cojocariu in view of Chiba teaches the modified injector according to claim 23, wherein the cylinder (Cojocariu Fig. 5A, (112)) is made from glass (Cojocariu [0058] wherein the cylinder can be made of glass).

Claim 38, Cojocariu in view of Chiba teaches the modified injector according to claim 23, wherein the cylinder (Cojocariu Fig. 5A, (112)) has an inner diameter in the range of 2 mm to 12 mm (Cojocariu [0054] wherein the inner diameter is 0.410 inches, which is 10.414 mm, and therefore is within the claimed range).

Regarding Claim 39, Cojocariu in view of Chiba teaches the modified injector according to claim 23, wherein the cylinder (Cojocariu Fig. 5A, (112)) is prefilled with a pharmaceutical composition (Cojocariu [0044] and [0051], wherein the cylinder is prefilled with a therapeutic agent (pharmaceutical composition)).

Regarding Claim 40, Cojocariu in view of Chiba teaches the modified injector according to claim 23, wherein the deformable sealing element is convex (seen in Cojocariu Fig. 6, wherein (30, 32) are convex, as well as (16) being convex).
Cojocariu teaches a deformable sealing element axial extension of the axial length of the stopper body, but does not explicitly teach the deformable sealing element axial extension is in the range of 5% to 25% of the axial length of the stopper body.
However, the provided disclosure sets forth that “a deformable sealing element axial extension in the range of 5% to 25% of the axial length of the stopper body” is a result effective variable. It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the sealing element axial extension length to be within the range of 5-25% for the sealing element axial extension length, for the purpose of establishing an ideal sized stopper and ideal cavity size therein to facilitate syringe aspiration of the prefilled therapeutic 

Regarding Claim 41, Cojocariu in view of Chiba teaches the modified injector according to claim 23. Cojocariu in view of Chiba doesn’t explicitly teach wherein the stopper body has a diameter in the range of 50% to 90% of the outer diameter of the deformable sealing element.
However, the provided disclosure sets forth that “the stopper body has a diameter in the range of 50% to 90% of the outer diameter of the deformable sealing element” is a result effective variable. It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the sealing element outer diameter to be within the range of 50-90%, for the purpose of establishing an ideal sized stopper and ideal cavity size therein to facilitate syringe aspiration of the prefilled therapeutic (Cojocariu [0057]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 42, Cojocariu in view of Chiba teaches the modified injector according to claim 23, wherein the deformable sealing element is convex (seen in Cojocariu Fig. 6, wherein (30, 32) are convex, as well as (16) being convex).
Cojocariu in view of Chiba doesn’t explicitly teach the sealing element further defined by an angle between the stopper body and the deformable sealing element, which angle is the range of 120° to 160°. However, the provided disclosure sets forth that “the stopper body and 

Regarding Claim 43, Cojocariu in view of Chiba teaches the modified injector according to claim 23, wherein the deformable sealing element is convex (seen in Cojocariu Fig. 6, wherein (30, 32) are convex, as well as (16) being convex), an actuating contact angle facing the actuating surface of the stopper (Cojocariu Fig. 2, (10)) is formed between the inner wall of the cylinder (seen in Fig. 5B, wherein the annular gap between the stopper body (12) and the cylinder inner wall (of 112) is sealed by the sealing elements (30, 32)) and the deformable sealing element (Cojocariu Fig. 2, (30)).
Cojocariu in view of Chiba doesn’t explicitly teach an actuating contact angle is in the range of 5° to 60°. However, the provided disclosure sets forth that an “actuating contact angle is in the range of 5° to 60° ” is a result effective variable. It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the sealing element actuating contact angle, to be in the range of 5° to 60°, for the purpose of establishing an ideal sized stopper and ideal cavity size therein to facilitate syringe aspiration of the prefilled 

Regarding Claim 44, Cojocariu in view of Chiba teaches the modified injector according to claim 23, wherein the deformable sealing element is convex (seen in Cojocariu Fig. 6, wherein (30, 32) are convex, as well as (16) being convex) and an outlet contact angle facing the outlet surface of the stopper (Cojocariu Fig. 2, (10)) is formed between the inner wall of the cylinder (seen in Fig. 5B, wherein the annular gap between the stopper body (12) and the cylinder inner wall (of 112) is sealed by the sealing elements (30, 32)) and the deformable sealing element (Cojocariu Fig. 2, (30)).
Cojocariu in view of Chiba doesn’t explicitly teach an outlet contact angle is in the range of 5° to 60°. However, the provided disclosure sets forth that an “outlet contact angle is in the range of 5° to 60° ” is a result effective variable. It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the sealing element outlet contact angle, to be in the range of 5° to 60°, for the purpose of establishing an ideal sized stopper and ideal cavity size therein to facilitate syringe aspiration of the prefilled therapeutic (Cojocariu [0057]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 45, Cojocariu in view of Chiba teaches the modified injector according to claim 23, wherein the deformable sealing element is convex (seen in Cojocariu Fig. 6, wherein (30, 32) are convex, as well as (16) being convex) and an actuating contact angle facing the actuating surface of the stopper (Cojocariu Fig. 2, (10)) is formed between the inner wall of the cylinder and the deformable sealing element, and an outlet contact angle facing the outlet surface of the stopper is formed between the inner wall of the cylinder (seen in Fig. 5B, wherein the annular gap between the stopper body (12) and the cylinder inner wall (of 112) is sealed by the sealing elements (30, 32)) and the deformable sealing element (Cojocariu Fig. 2, (30)).
Cojocariu in view of Chiba doesn’t explicitly teach an actuating contact angle and outlet contact angle are independently in the range of 5° to 60°. However, the provided disclosure sets forth that an “actuating contact angle and outlet contact angle are independently in the range of 5° to 60° ” is a result effective variable. It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the sealing element outlet contact angle, to be in the range of 5° to 60°, for the purpose of establishing an ideal sized stopper and ideal cavity size therein to facilitate syringe aspiration of the prefilled therapeutic (Cojocariu [0057]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cojocariu et al., (US 2018/0043102) in view of Chiba (EP 1849490), as applied to Claim 23 above, and further in view of Bisenga et al., (US 2007/0219508).
Claim 26, Cojocariu in view of Chiba teaches the modified injector according to claim 23, wherein the stopper body comprises an actuating stopper element.
Cojocariu and Chiba doesn’t explicitly teach the stopper body also having an outlet stopper element each comprising a deformable sealing element as defined in claim 23, which actuating stopper element and which outlet stopper element are linked together by a resilient frame, the outlet stopper element being located at a first axial location from the actuating surface, and the actuating stopper element being located at a second axial location from the actuating surface, the stopper having the cavity at the first axial location.
In related prior art, Bisenga teaches a syringe cylinder (Bisenga Fig. 1F, (100)) with piston rod (Bisenga Fig. 1F, (220)) and stopper (Bisenga Fig. 1F, (10)), the stopper having a stopper body (Bisenga Fig. 1B, (10)) comprising an actuating stopper element (Bisenga Fig. 1B, (50)) and an outlet stopper element (Bisenga Fig. 1B, (40)) each comprising a deformable sealing element as defined in claim 23 (Bisenga Fig. 1B, wherein the deformable sealing elements (30) and (32) are on the actuating stopper and outlet stopper elements), which actuating stopper element and which outlet stopper element are linked together by a resilient frame (Bisenga Fig. 1B, (52, 56)), the outlet stopper element (Bisenga(40)) being located at a first axial location from the actuating surface (seen in Bisenga Fig. 1B, where (40) is located at a first axial location), and the actuating stopper element (Bisenga (50)) being located at a second axial location from the actuating surface (seen in Bisenga Fig. 1B, where (50) is located at a second axial location), the stopper (Bisenga(10)) having the cavity at the first axial location (seen in Bisenga Fig. 1B, annotated below, wherein the cavity (30*) is located at a first axial location).



    PNG
    media_image5.png
    282
    490
    media_image5.png
    Greyscale


Regarding Claim 27, Cojocariu in view of Chiba and Bisenga teaches the modified injector according to claim 26, wherein the stopper (Bisenga Fig. 1B, (10)) comprises a second cavity at the second axial location (Bisenga Fig. 1C, annotated above, wherein at a second axial location there is a cavity (56*)).

Regarding Claim 28, Cojocariu in view of Chiba and Bisenga teaches the modified injector according to claim 26, wherein the resilient frame (Bisenga Fig. 1B, (52, 56)) has a .

Claims 29 and 32-33 are rejected under35 U.S.C. 103 as being unpatentable over Cojocariu et al., (US 2018/0043102) in view of Chiba (EP 1849490), as applied to Claim 23 above, and further in view of Quinn et al., (US 2011/0034882).
Regarding Claim 29, Cojocariu in view of Chiba teaches the modified injector according to claim 23, wherein the deformable sealing element is an O-ring ([0054] and Fig. 2, wherein (30, 32) are O-rings).
Cojocariu and Chiba doesn’t explicitly teach the O-ring with a recess along the inner diameter of the O-ring so that upon mounting of the O-ring on the stopper body or the piston rod, the cavity is formed between the O-ring and the stopper body or between the O-ring and the piston rod at the recess of the O-ring.
In related prior art, Quinn teaches a stopper (Quinn Fig. 2A, (12)) having a deformable sealing element which is an O-ring (Quinn Figs 2A and 2B, (46, 50)) with a recess along the inner diameter of the O-ring (Quinn Fig. 2B, seen at (53)) so that upon mounting of the O-ring on the stopper body or the piston rod (Quinn, wherein (12) is mounted on the piston (plunger) rod (14)) the cavity is formed between the O-ring and the stopper body (Quinn Figs 2A and 2B, wherein the cavity at (53) is between the O-ring (46, 50) and the stopper body (26, 30)) or between the O-ring and the piston rod at the recess of the O-ring.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the cavity of Cojocariu and Chiba, to include a recess along the inner diameter to 

Regarding Claim 32, Cojocariu in view of Chiba teaches the modified injector according to claim 23.
Cojocariu teaches the use of TPE as the material forming the deformable sealing element (30, 32) on the stopper (Cojocariu [0040]), but doesn’t explicitly teach wherein the stopper body is made from a TPE.
In related prior art Quinn teaches the stopper body could be made of polymers like TPE (Quinn [0074]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the stopper body of Cojocariu, to be formed of TPE, as taught by Quinn, for the motivation of a structurally stable, flexible material already used by Cojocariu which is known to have desired properties of creating a slidable seal (Cojocariu [0014]).

Regarding Claim 33, Cojocariu in view of Chiba teaches the modified injector according to claim 23, wherein the stopper (Cojocariu Fig. 2, (10)) comprises a first deformable sealing element (Cojocariu Fig. 2, (30)) at a first axial location from the actuating surface (Cojocariu Fig. 2, wherein (30) is located at a first location from actuating surface (16)) and a cavity at the first axial location (Cojocariu Fig. 2, annotated, (36*)) and a second deformable sealing element (Cojocariu Fig. 2, (32)) at a second axial location from the actuating surface (Cojocariu Fig. 2, 
If applicant is not satisfied with the second cavity at a second axial location that is taught by Cojocariu, related prior art Quinn also teaches a second deformable sealing element (Quinn Fig. 2B, (48)) at a second axial location from the actuating surface (as seen in Quinn Fig. 2B)) and a second cavity (Quinn Fig. 2B, (28)) at the second axial location (seen in Quinn Fig. 2B and Fig. 3, wherein the cavity (28) remains a cavity that partially engages the plunger rod (14) but is located at the second axial location from the actuating surface at (34, 44)). As Cojocariu already teaches having a second deformable sealing element, it would be obvious to add a second cavity within that second deformable sealing element, for the motivation of further reinforcing the anti-refluxing capabilities of the stopper (Quinn [0081]).

Claims 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Cojocariu et al., (US 2018/0043102) in view of Chiba (EP 1849490), as applied to Claim 23 above, and further in view of Prasad et al., (US 2015/0119817).
Regarding Claim 31, Cojocariu in view of Chiba teaches the modified injector according to claim 23. 
Cojocariu and Chiba doesn’t explicitly teach wherein the deformable sealing element has or the stopper body and the deformable sealing element have a Shore A hardness in the range of 30 to 90.
In related prior art, Prasad teaches a stopper (Prasad Fig. 2A, (16)) to secure to a piston rod (Prasad Fig. 2A, (14)) and to interact with a syringe barrel (Prasad Fig. 2A, (12)); the stopper 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify stopper of Cojocariu to be formed of TPE and having a Shore A hardness in the range of 30-90, as taught by Prasad, for the motivation of ensuring the stopper creates a leak- free syringe with low break loose and sustaining forces, also eliminating the need of lubricating the stopper and thus reducing manufacturing cost while making assembly of the syringe easier (Prasad [0017]).

Regarding Claim 36, Cojocariu in view of Chiba teaches the modified injector according to claim 23.
Cojocariu and Chiba doesn’t explicitly teach wherein the deformable sealing element has a Shore A hardness in the range of 30 to 90, and wherein the injector does not comprise an external lubricant.
In related prior art, Prasad teaches a stopper (Prasad Fig. 2A, (16)) to secure to a piston rod (Prasad Fig. 2A, (14)) and to interact with a syringe barrel (Prasad Fig. 2A, (12)); the stopper having a stopper body (Prasad Fig. 5, (54)) and deformable sealing elements (Prasad Fig. 5, (50, 52)). Prasad further teaches wherein the deformable sealing element has or the stopper body

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify stopper of Cojocariu to be formed of TPE and having a Shore A hardness in the range of 30-90, as taught by Prasad, for the motivation of ensuring the stopper creates a leak-free syringe with low break loose and sustaining forces, also eliminating the need of lubricating the stopper and thus reducing manufacturing cost while making assembly of the syringe easier (Prasad [0017]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783